Title: From Thomas Jefferson to Albert Gallatin, 31 March 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Mar. 31. 08.
                  
                  I suppose it will be proper to institute an enquiry against Briggs the reciever at Cincinti. on the within. where the information is reasonably respectable, and names of witnesses given, it seems to become a duty. Affectte. salutations.
               